IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 15, 2019.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                           §   CASE NO. 19-10926-tmd
ORLY GENGER                                      §   CHAPTER 7
       Debtor.                                   §

                        AMENDED ORDER TRANSFERRING CASE

       On October 31, 2019, the Court held a hearing on Creditor Sagi Genger’s request to transfer

this bankruptcy case to the Southern District of New York [ECF NO. 32]. For the reasons stated

on the record in its oral ruling on November 5, 2019, the Court found that this case, and the

associated adversary proceedings, should be transferred to the Southern District of New York and

then entered an order transferring the case [ECF No. 168].

       Shortly thereafter, Debtor’s counsel filed a motion to withdraw as counsel and asked the

Court to stay pending deadlines [ECF No. 169]. The Court set the withdrawal motion for hearing

on November 12, 2019. All parties were given notice of the hearing and no one objected to the

motion. Therefore, the Court finds that the order transferring the case should amended to make the

transfer effective after entry of the order granting withdrawal and staying deadlines.



                                                 1
       ACCORDINGLY, IT IS THEREFORE ORDERED that this bankruptcy case, and the

associated adversary proceedings, shall be transferred to the Southern District of New York after

entry of the order granting the Expedited Motion to Withdraw as Counsel and for Stay of Pending

Deadlines [ECF No. 169].

       IT IS FURTHER ORDERED that all documents that were filed under seal in this case will

be sent to the Southern District of New York upon transfer.

                                                # # #




                                               2
